DETAILED ACTION
This is in response to Applicant’s reply dated 6/3/22.  Claims 11 and 13-14 have been examined.  Claims 1-10 and 12 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claim 11 teaches, among other things … wherein the base station apparatus includes a base station control unit configured to determine whether …  in response to a determination that the base station apparatus and the terminal are not synchronized with each other, to notify the control apparatus of the same, wherein the control apparatus includes a synchronization unit configured to determine whether the base station apparatus and the terminal are synchronized in communication with each other and, in response to a determination that the base station apparatus and the terminal are not synchronized with each other, control the base station apparatus to increase an allocation time of the synchronization signal in compliance with a radio scheme used by the terminal, wherein the terminal includes a terminal synchronization unit configured to determine whether an elapsed time falls within a predetermined time period and wait for the synchronization signal to be received as long as the elapsed time is less than the predetermined time period, where the predetermined time period is set to the allocation time by the base station apparatus.
Independent claim 11, when taken as a whole, constitutes allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 11, and 13-14 have been allowed.  Claims 1-10 and 12 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/           Primary Examiner, Art Unit 2468